 


109 HRES 471 IH: Supporting the goals and ideals of a 
U.S. House of Representatives
2005-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 471 
IN THE HOUSE OF REPRESENTATIVES 
 
September 28, 2005 
Mr. Tom Davis of Virginia (for himself and Mr. Van Hollen) submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Supporting the goals and ideals of a National IT’S ACADEMIC Television Quiz Show Day. 
  
Whereas IT’S ACADEMIC, the Nation’s foremost televised high school quiz show will begin its 45th season on NBC4 in Washington, and is the longest running television quiz show in the Nation’s history; 
Whereas IT’S ACADEMIC has used the power of television to motivate and showcase two generations of students in cities across the country, including Washington, D.C., Baltimore, Charlottesville, New York, Los Angeles, Chicago, Honolulu, Philadelphia, Boston, Denver, Cincinnati, Cleveland, Buffalo, Jacksonville, Norfolk, Rochester, Fort Wayne, Wilmington, and the entire State of Kentucky; 
Whereas each year hundreds of secondary schools—public, parochial, private, suburban, rural, and inner-city—compete on IT’S ACADEMIC, demonstrating a diverse student population focused on academic excellence, and encouraging community support for education; 
Whereas the dedicated teachers who work with the teams and prepare them for the competition are introduced on the program, providing them with positive recognition that reflects on the entire teaching profession; 
Whereas the corporate sponsors of IT’S ACADEMIC have generously given scholarship grants to participating schools to help students pursue their education; 
Whereas IT’S ACADEMIC has encouraged academic excellence by promoting academic competition as a motivating factor, and generates the same adulation and respect for student scholars as for student athletes; and 
Whereas IT’S ACADEMIC continues to provide a forum for showcasing academic excellence at the high school level, and presenting a positive image of schools, teachers and students, thereby helping to offset negative stereotypes: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of a National IT’S ACADEMIC Television Quiz Show Day; and  
(2)urges all individuals in the United States to share in such commemoration so as to appreciate how this day can motivate young people to strive for academic excellence.  
 
